UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q / A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-149626 GREEN ENVIROTECH HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0218005 (I.R.S. Employer Identification No.) 114 S. Main Street, Suite 201 Fond Du Lac, WI (Address of principal executive offices) 54935-4229 (Zip Code) Registrant’s telephone number: (209) 881-3523 WOLFE CREEK MINING, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofJuly 28, 2010, there were 63,516,758 shares of the issuer’s common stock outstanding. 1 EXPLANATORY NOTE Green EnviroTech Holdings Corp., formerly known as Wolfe Creek Mining, Inc. (the “Company”) is filing this Amendment No. 1 (“Amendment No. 1”) on Form 10-Q to its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2010, as originally filed with the Securities and Exchange Commission (the “SEC”) on May 12, 2010 (the “Original Filing”), for the sole purpose of revising the cover page to the Original Filing. The cover page to the Original Filing indicated incorrectly that the Company had not filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months. The cover page to this Amendment No. 1 indicates correctly that the Company has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months. As a result of this Amendment No. 1, the Company is also filing as exhibits the certifications required under Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002. Except for the change to the cover page as described above, this Amendment No. 1 does not change any of the information contained in the Original Filing.This Amendment No. 1 continues to speak as of the date of the Original Filing and the Company has not updated or amended the disclosures contained therein to reflect events that have occurred since the date of the Original Filing.Accordingly, this Amendment No. 1 should be read in conjunction with the Company’s filings made with the SEC subsequent to the date of the Original Filing. Item 6. Exhibits. ExhibitNo. Description Section 302 Certification of Principal Executive Officer Section 302 Certification of Principal Financial Officer Section 906 Certification of Principal Executive Officer Section 906 Certification of Principal Financial Officer 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREEN ENVIROTECH HOLDINGS CORP. Date:August 2,2010 By: /s/Gary M. De Laurentiis Gary M. De Laurentiis Chief Executive Officer (Principal Executive Officer) Date:August 2, 2010 By: /s/Wayne Leggett Wayne Leggett Chief Financial Officer (PrincipalFinancialOfficerand AccountingOfficer) 3 EXHIBIT INDEX ExhibitNo. Description Section 302 Certification of Principal Executive Officer Section 302 Certification of Principal Financial Officer Section 906 Certification of Principal Executive Officer Section 906 Certification of Principal Financial Officer 4
